Exhibit 10.8

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of the 1st
day of January, 2011 (the “Effective Date”), and is by and between POWERVERDE,
INC., a Delaware corporation (the “Company”), and KEITH JOHNSON (the
“Employee”).

RECITALS

 

  A. The Employee possesses knowledge and skills which the Company believes will
be of substantial benefit to its operations and success, and the Company desires
to employ the Employee on the terms and conditions set forth below.

 

  B. The Employee is willing to make the Employee’s services available to the
Company on the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

1. Employment. The Company hereby agrees to employ the Employee and the Employee
hereby agrees to serve the Company on the terms and conditions set forth herein.

2. Duties of Employee.

(a) In General. During the Employment Period (as defined in Section 3, below),
the Employee shall serve as the “Chief Technical Officer” of the Company. The
Employee shall diligently perform all services as may be assigned to the
Employee by the President of the Company, and shall exercise such power and
authority as may from time to time be delegated to the Employee by the President
of the Company. The Employee’s duties will be described in a Company job
description, or will otherwise be determined by the Company with consultation
with the Employee. During the Employment Period (as defined in Section 3,
below), the Employee will faithfully carry out his responsibilities, and provide
services to the Company at such hours as may be necessary for the Employee to
perform effectively the responsibilities of the position. In addition, the
Employee shall act in accordance with (i) standing instructions for the position
which may be issued by the Company from time to time; (ii) all reasonable and
lawful requests, directions and/or restrictions imposed by the Company; and
(iii) all policies of the Company as prescribed from time to time. Upon
termination of employment, the Employee shall return all Company equipment and
other Company property in the Employee’s possession, custody or control.

During the Employment Period, the Employee shall devote all of the Employee’s
business time, attention and energies to the business of the Company; provided,
however, that while employed by the Company, the Employee may be engaged in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage so long as such activity does not
reasonably interfere or otherwise compete with the Company;



--------------------------------------------------------------------------------

provided, further, that this provision shall not be construed as preventing the
Employee from investing savings or other assets in such form or manner as will
not require any services on the part of the Employee, nor shall it be construed
as preventing the Employee from engaging in any charity or civic work approved
in writing by the Company.

3. Term. The Employee shall be employed by the Company commencing on the
Effective Date of this Agreement. The Employee’s employment by the Company shall
continue for a period of one year (the Agreement’s “Initial Term”), unless this
Agreement is terminated first pursuant to Article 6. If not previously
terminated, at the end of the Initial Term the Agreement shall be automatically
renewed for an additional term of one year, and it shall similarly be renewed on
future one-year anniversary dates (“Renewal Terms”) until the Agreement is
terminated pursuant to Article 6. The entire term of the Agreement (comprised of
that part of the Initial Term, and any Renewal Terms, prior to termination)
shall be referred to in this Agreement as the “Employment Period.” For all
purposes of the Agreement, no termination of the Employee’s employment shall be
deemed to have occurred if the Employee is transferred during the Employment
Period to any business entity which is an Affiliate of the Company. An
“Affiliate” shall mean any corporation or other entity that, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.

4. Compensation.

(a) Base Compensation. The Employee shall receive compensation of $10,000 per
month by the Company during the Initial Term (the “Compensation”), with such
Compensation payable in installments consistent with the Company’s normal
payroll schedule, subject to applicable withholding and other taxes as shall be
required by applicable law. Thereafter the Company may increase the Employee’s
Compensation, in its sole discretion.

(b) Stock Options. The Employee shall be granted an option (“Option”) to
purchase from the Company 1,350,000 shares of common stock, $0.0001 par value
per share, of the Company, at an exercise price that is 100% of the fair market
value of the stock, or is equivalent to the par value of the stock, if par value
is greater than fair market value, as of the Effective Date. The parties shall
execute a separate stock option agreement (the “Stock Option Agreement”) as of
the Effective Date, and the Stock Option Agreement will more fully describe the
Employee’s stock option rights. The shares of stock that may be purchased upon
the exercise of the Option are referred to in this Agreement as the “Option
Shares.” The Option will be exercisable with respect to all or a portion of the
Option Shares (in full shares) in accordance with the following vesting schedule
and assuming compliance with and upon the terms and conditions of the Stock
Option Agreement:

 

  (i) 25% of the Option Shares, i.e., 337,500 shares, shall vest as of the date
of execution of both this Agreement and the Stock Option Agreement;

 

  (ii) an additional 25% thereof shall vest as of the six-month anniversary of
the Effective Date;

 

2



--------------------------------------------------------------------------------

  (iii) an additional 25% thereof shall vest as of the first anniversary of the
Effective Date; and

 

  (iv) the remaining 25% thereof shall vest as of the 18-month anniversary of
the Effective Date.

There shall be acceleration of all vesting in the event of a Change of Control,
as that term is defined in, and pursuant to the terms and conditions of, the
Stock Option Agreement. The Stock Option shall lapse immediately upon Employee’s
voluntary termination of employment with the Company or termination of
employment with the Company for Cause, and shall not if the Employee is
terminated for any other reason. As used in this Agreement, the term “Cause”
means:

(i) the continued failure by Employee to satisfactorily perform Employee’s
duties (other than any such failure resulting from Employee’s disability), as
set forth in this Agreement or in the Employee’s job description following
receipt by the Employee of 30 days’ written notice thereof from the Company.

(ii) any serious act of misconduct in connection with work by the Employee,
including, but not limited to, the following acts or omissions: falsification of
Company or its affiliate’s documents; dishonesty in connection with Company or
its affiliate’s business; misrepresentations to the Employee’s direct
supervisor, or to any officer of the Company, or to the Board of Directors of
the Company; breach of the Employee’s duty of loyalty to the Company through
appropriation or attempted appropriation of corporate opportunities for the
Employee’s own advantage, or through other conflicts of interest where the
Employee acts for the Employee’s own personal benefit, instead of for the
benefit of the Company or its Affiliates; conduct by the Employee that adversely
affects, or could reasonably be expected to adversely affect, the business or
reputation of the Company or any of its Affiliates; or any act or omission which
is a material violation of any law, regulation or ordinance applicable to the
Company or any of its affiliates, or which otherwise constitutes a material
violation of any Code of Ethics promulgated by the Company or any of its
affiliates;

(iii) an act or omission by Employee which would be either a felony under
applicable law, or a misdemeanor involving moral turpitude under applicable law,
regardless of whether or not the Employee is prosecuted for this crime, and if
prosecuted, regardless of the eventual disposition of the case, as long as there
is sufficient evidence, admissible in a court of law in the forum jurisdiction
identified in Section 10 of this Agreement, to prove, by a preponderance of the
evidence, that the Employee committed such crimes; or

(iv) the Employee’s inability to perform duties assigned by the Company due to
physical or mental disability following receipt by the Employee of 30 days’
written notice thereof from the Company, but only after all leaves of absence
provided to the Employee by the Company, or required by federal or state law,
have been exhausted.

(c) Bonuses. During the Term of Employment, the Employee shall be eligible to
receive bonuses pursuant to the bonus program of the Company then in effect, and
in such amounts and at such times as the Company shall determine in its sole
discretion pursuant to the terms of such program.

 

3



--------------------------------------------------------------------------------

5. Expense Reimbursement and Other Benefits.

(a) Reimbursement of Expenses. Subject to such reasonable rules and guidelines
as the Company may from time to time adopt for its employees generally, the
Company shall reimburse the Employee for all reasonable expenses actually paid
or incurred by the Employee during the Term of Employment in the course of and
pursuant to the business of the Company. The Employee shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.

(b) Compensation/Benefit Programs. During the Term of Employment, the Employee
shall be entitled to participate in all employee benefit plans as are presently
or hereafter offered by the Company to its executive-level employees, including,
without limitation, and to the extent existing, the Company’s group health
insurance plan and any bonus, option or similar incentive compensation plan,
401(k) plan, group life and short- and long-term disability plans and automobile
allowance program, subject to the general eligibility and participation
provisions set forth in such plans and required by applicable law.

(c) Vacation. The Employee shall be entitled to such days of vacation during the
Term of Employment as are reasonable and customary and in accordance with the
Company’s existing policies, or as otherwise mutually agreed to by the parties.

6. Termination of Employment.

(a) Termination. The Company and/or Employee shall have the right to terminate
this Agreement, and the Employee’s employment hereunder, at any time, without
Cause and immediately upon 30 days’ prior written notice. The Employee’s
employment and the Employment Period shall terminate automatically upon the
Employee’s death, as of the date of death.

(b) Payment(s) to Employee Following Termination. Upon the termination of
Employee’s employment hereunder for any reason and subject to Section 7(e),
below, the Company shall only be obligated to pay to the Employee (i) on the
date of such termination, the Employee’s Compensation through the date of
termination; and (ii) within 30 days after the date of such termination, any pro
rated bonus, if applicable, pursuant to Section 4(c) based on that portion of
the relevant period during which the Employee was employed, if applicable,
through the Initial Term. The Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 5(a),
above).

(c) License of Employee’s Existing Patent. If, and to the extent that, Employee
is terminated by the Company without Cause, then the Company shall be deemed to
have granted to Employee as of the date of such termination a perpetual,
non-exclusive, non-transferable, royalty-free license to use Employee’s Existing
Patent and the Preexisting IP, as provided in

 

4



--------------------------------------------------------------------------------

Section 7(c)(3), below; provided, however, that Employee’s use thereof shall not
be for any purpose that is, in any way, competitive with, or otherwise serves to
the detriment of, the Company or is otherwise in violation of the terms and
conditions set forth in this Agreement.

(d) Resignation. Upon any notice of termination of employment pursuant to this
Article 6, the Employee shall automatically and without further action be deemed
to have resigned as an officer, and if the Employee was then serving as a
director of the Company, and if required by the Company, the Employee hereby
agrees to immediately execute a resignation letter to the Company.

(e) Survival. The provisions of this Article 6 shall survive the termination of
this Agreement, as applicable.

7. Restrictive Covenants.

(a) Confidentiality. Except as required in the performance of Employee’s work
for the Company, Employee will not directly or indirectly use or disclose any
Trade Secret Information (as defined below), either during or after employment
with the Company for so long as such information remains Trade Secret
Information as defined herein. Except as required in the performance of
Employee’s work for the Company, Employee will not directly or indirectly use or
disclose any Confidential Information (as defined below), either during
employment with the Company or for a period of two years thereafter.

As used herein, “Trade Secret Information” means any information possessed by
the Company which derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use. For purposes of this Agreement, “Trade Secret Information” includes both
information disclosed to Employee by the Company, or by its other employees,
agents or representatives, and information otherwise acquired or developed by
Employee in the course of his employment with the Company. As used herein,
“Confidential Information” means any information possessed by the Company which
is not readily ascertainable by proper means by other persons, regardless of
whether such Confidential Information has independent economic value. Any
information that Employee can demonstrate is publicly available through no fault
of Employee or others with a duty or other obligation of confidentiality to the
Company (contractual or otherwise), is not Trade Secret Information or
Confidential Information within the meaning of this Agreement.

Notwithstanding anything else in this Agreement, Trade Secret Information shall
include, but is not limited to: (i) information concerning the Company’s
management, financial condition, financial operation, purchasing activities,
pricing formulas, existing and contemplated products and services, sales
activities, marketing research, marketing plans, marketing activities, and
business plans; (ii) information acquired or compiled by the Company concerning
actual or prospective customers, including but, not limited to, their
identities, their business operations, their finances, the identity and quantity
of products or services purchased from the Company, and other unpublished
information furnished by or about them to the Company; (iii) the Company’s
software (including source code, object code and related documentation), its
software requirements and design documentation, its product development plans,
its security

 

5



--------------------------------------------------------------------------------

procedures, methods and vulnerabilities (including, without limitation, all
passwords and user ids), the algorithms, methods and procedures used within the
Company Software, and all ideas and proposals, whether generated internally or
not, relating to the design, operation, implementation, use and maintenance of
the Company’s software, (iv) all Inventions (as defined in Section 7(c) below),
regardless of whether such Inventions have been reduced to practice or are
subject to patent protection, and (v) all other types and categories of
information (in whatever form) with respect to which, under all the
circumstances, Employee knows or has reason to know that the Company intends or
expects secrecy to be maintained and as to which the Company has made reasonable
efforts to maintain secrecy.

The Company may, from time to time, inform Employee of restrictions upon the use
or disclosure of specified information which has been licensed or otherwise
disclosed to the Company by third parties pursuant to license or confidential
disclosure agreements which contain restrictions upon the use or disclosure of
such information. Employee agrees that such information shall be treated as
Confidential Information under this Agreement, and, in addition, Employee agrees
to abide by the restrictions upon use and/or disclosure contained in such
agreements.

Employee will not use or disclose to the Company any confidential or proprietary
information belonging to others, and Employee represents that his employment by
the Company does not and will not require the use or disclosure of such
information or the violation of any confidential relationship with any third
party.

(b) Other Property of the Company. All documents, encoded media, and other
tangible items provided or made accessible to Employee by the Company, or by its
other employees, agents or representatives, or prepared, generated or created by
Employee or others in connection with any business activity of the Company, are
and shall remain the property of the Company.

Upon termination of his employment with the Company, Employee will promptly
deliver to the Company all such documents, media, and other items in Employee’s
possession, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents, media,
items or information contained therein.

Employee will neither have nor claim any right, title, or interest in any
Invention, patent, copyright, trademark, service mark or trade name (or any
application released thereto) owned or used by the Company.

(c) Ownership of Developments.

(1) Work Product. All work, writing, material, copyrights, patents, trade
secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, Inventions (as defined below), processes, or works of
authorship developed or created by Employee during the course of performing work
for the Company or its clients (collectively, “Work Product”) shall belong
exclusively to the Company and shall, to the extent possible, be considered a
work made by the Employee for hire for the Company within the meaning of Title
17 of the United States Code. Subject to the

 

6



--------------------------------------------------------------------------------

limitations set forth in Section 6(c), above, to the extent the Work Product may
not be considered work made by the Employee for hire for the Company, the
Employee hereby assigns all right title and interest the Employee has or may
have in such Work Product to the Company, and Employee further agrees to execute
any assignments or similar documents requested by the Company in the future to
further evidence and document the Company’s rights in and to any Work Product,
and to do so without any requirement of further consideration, even if such
request is made after this Agreement expires or terminates.

For the purposes of this Section 7(c), “Work Product” shall include, without
limitation, all work relating in any way to the business of the Company that is
conceived or created, in whole or in part, by the Employee during the term of
Employment, regardless of whether such creation is performed during normal
working hours or with the use of Company equipment, all copies of such work in
any medium whatsoever in the Employee’s control or possession, and all
derivative works of such work authored in whole or in part by the Employee.

(2) Inventions. As used herein, “Invention” means any discovery, improvement,
innovation, idea, formula, or shop right (whether or not patentable, whether or
not put into writing, and whether or not put into practice) made, generated, or
conceived by Employee (whether alone or with others, whether or not patentable,
whether or not put into writing, and whether or not reduced to practice) while
employed with the Company that relates in any way to the Company’s products,
services, market, employees, business methods, operations or product plans. For
purposes of this Agreement, any Invention relating to the business of the
Company or to the Company’s actual or demonstrably anticipated research or
development with respect to which Employee files a patent application within one
(1) year after termination of employment with the Company shall be presumed to
be an Invention conceived by Employee during the period of his employment with
the Company, rebuttable only by accurate, written and duly corroborated evidence
that such Invention was not first conceived by Employee until after the
termination of his employment with the Company.

Employee further agrees that all Inventions generated, made or conceived by
Employee during the period of his employment with the Company shall also be
solely owned by the Company, and Employee hereby irrevocably assigns to the
Company all of his right, title and interest in and to any and all Inventions.
Employee agrees to and shall promptly disclose all Inventions to the Company in
writing.

Employee further agrees to execute any assignments or similar documents
requested by the Company to further evidence and document the Company’s rights
in and to any Inventions, and to cooperate with Company, at the Company’s
expense, in obtaining letters patent or equivalent protection for such
Inventions in any and all locations and jurisdictions Company may choose in its
sole discretion throughout the world, and to do so without any requirement of
further consideration, even if such request is made after this Agreement expires
or terminates.

 

7



--------------------------------------------------------------------------------

(3) Preexisting IP. In addition to the foregoing, Employee agrees to execute the
Assignment in the form attached hereto as Exhibit A, assigning to the Company
all right, title and interest Employee has or may have in and to United States
Patent Application 61/424,249 filed on December 17, 2010 (the “Existing
Patent”), and all Inventions disclosed or claimed therein.

Employee further agrees that any and all right, title and interest Employee has
or may have in any works of authorship, discoveries, improvements, innovations,
ideas, or formulas, (whether or not patentable, whether or not put into writing,
and whether or not put into practice) made, generated, or conceived by Employee
(whether alone or with others) prior to the Effective Date that relate in any
way to the Company’s products, services, market, employees, business methods,
operations or product plans (the “Preexisting IP”) are hereby irrevocably
assigned to the Company.

Employee agrees to execute any assignments or similar documents requested by the
Company to further evidence and document the Company’s rights in and to the
Existing Patent and/or any Preexisting IP, and to cooperate with Company, at the
Company’s expense, in obtaining letters patent or equivalent protection for such
Existing Patent and/or Preexisting IP in any and all locations and jurisdictions
Company may choose in its sole discretion throughout the world, and to do so
without any requirement of further consideration, even if such request is made
after this Agreement expires or terminates.

(d) Definition of Company. Solely for purposes of this Article 7, the term
“Company” also shall include any existing or future subsidiaries of the Company.

(e) Covenant Not to Compete. (i) During the period of Employee’s employment with
the Company and for a period of two years thereafter (the “Non-Compete Period”),
Employee will not, as an employee, officer, director, contractor, broker,
distributor, advisor, consultant, or owner, or in any other capacity, directly
or indirectly participate or assist in: (A) the design, development, production,
marketing or sales of any product or service competitive with any product or
service which the Company markets or plans to market at the time of termination
of Employee’s employment with the Company; or (B) the management or financing of
a business enterprise engaged in any such activities; provided, however, that
if, and to the extent that, the Employee’s employment with the Company is
terminated for any reason other than due to Employee’s voluntary termination of
employment with the Company or termination of employment with the Company for
Cause, then during such Non-Compete Period, the Company shall continue to pay
the Compensation to Employee, unless and until such time as the Company
unilaterally agrees to release the Employee from the non-competition obligations
set forth in this Section 7(e). The geographic territory within which Employee
will refrain from such activities shall be the United States of America, the
countries which are members of the European Union and any other geographic
territory within which the Company or any Company agent or representative
markets or plans to market any such products or services at the time of
termination of Employee’s employment (“Restricted Area”)

(f) Non-Solicitation of Customers. During the two-year period after the date of
termination of Employee’s employment with the Company, Employee will not,
directly or

 

8



--------------------------------------------------------------------------------

indirectly, either (i) solicit, divert, take away or accept, or attempt to
solicit, divert, take away or accept, the business of any Restricted Customer
(as defined below) for any product or service offered by the Company within the
Restricted Area; or (ii) attempt or seek to cause any Restricted Customer to
refrain, in any respect, from acquiring from or through the Company any product
or services offered by the Company within the Restricted Area. As used herein,
the term “Restricted Customer” means any customer to whom or to which goods or
services were provided by the Company during the two-year period prior to the
date of Employee’s employment, and any potential customer of the Company that
the Company solicited during the one-year period prior to the date of
termination of Employee’s employment with the Company.

(g) Non-Solicitation of Employees. During the two-year period after the date of
termination of the Employee’s employment with the Company, Employee will not, as
to work within the Restricted Area, directly or indirectly solicit, request or
induce any employee of the Company to terminate employment with the Company and
seek employment with another firm other than the Company; provided, however,
that a general advertisement in a medium of general public circulation with
respect to a particular employment position that is not targeted at any one or
more the employees of the Company will not violate the covenants of this
Section.

(h) Duty of Loyalty. Employee agrees that during the time that Employee is
employed by the Company, Employee will owe the Company a duty of loyalty, and
that as part of this duty of loyalty, Employee shall not engage in any form of
business activity representing competition against the Company. Similarly,
Employee, while employed by the Company, shall not appropriate for Employee’s
own use any business opportunity of the Company, or otherwise engage in conduct
where Employee’s own business interests are developed instead of the Company’s
business interests.

(i) Requests for Clarification. In the event Employee is uncertain as to the
meaning of any provision of this Agreement or its application to any particular
information, item or activity, Employee will inquire in writing to the President
of the Company, specifying any areas of uncertainty. The Company will respond in
writing within a reasonable time and will endeavor to clarify any subject of
uncertainty, including such things as whether it considers particular
information to be its Trade Secret Information or whether it considers any
particular activity or employment to be in violation of this Agreement.

(j) Notice to Subsequent Employers. For a period of two years after termination
of his employment with the Company, Employee will inform any prospective new
employer (before accepting employment) of the terms of this Agreement. In
addition, it is agreed that the terms of this Agreement are not confidential,
and that the Company may disclose the provisions of this Agreement, without any
liability whatsoever, to any person, including, without limitation, one that is
engaged in a business relationship with Employee, and may indicate that it is
believed that Employee is in violation of this Agreement.

(k) Acknowledgment by Employee. The Employee acknowledges and confirms that
(i) the restrictive covenants contained in this Article 7 are reasonably
necessary to protect the legitimate business interests of the Company; and
(ii) the restrictions contained in this Article 7 (including, without
limitation, the length of the term of the provisions of this Article 7) are not
overbroad, overlong, or unfair and are not the result of overreaching, duress or
coercion of any kind.

 

9



--------------------------------------------------------------------------------

(l) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 7 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

(m) Survival. The provisions of this Article 7 shall survive the termination of
this Agreement, as applicable.

8. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in Article 7 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Employee recognizes and hereby acknowledges that the Company shall be
entitled to seek an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Article 7 of this Agreement by the Employee or any of the Employee’s
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.

9. Assignment. Neither party shall have the right to assign or delegate the
Employee’s rights or obligations hereunder, or any portion thereof, to any other
person.

10. Governing Law. This Agreement is to be construed and enforced according to
the laws of the State of Arizona. The parties agree to accept any service of
process by mail and to the exclusive venue of courts of competent jurisdiction
located in Maricopa County, Arizona in any dispute arising out of the employment
by the Company of the Employee, compensation or any damages in respect thereof.

11. Entire Agreement; Amendment. This Agreement and the Stock Option agreement
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and, upon its effectiveness, shall supersede all prior
agreements, understandings and arrangements, both oral and written, between the
Employee and the Company (or any of its affiliates) with respect to such subject
matter. This Agreement may not be modified in any way unless by a written
instrument signed by both the Company and the Employee.

12. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three days after deposit in the U.S. mail. Notice shall be
sent: (i) if to the Company, addressed to PowerVerde, Inc., 23429 N. 35th Drive,
Glendale, Arizona, Attention: George Konrad, President, and (ii) if to the
Employee, to the Employee’s address as reflected on the payroll records of the
Company, or to such other address as either party hereto may from time to time
give notice of to the other.

 

10



--------------------------------------------------------------------------------

13. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.

14. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law.

15. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

16. Damages. Nothing contained herein shall be construed to prevent the Company
or the Employee from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his or her breach of any term or
provision of this Agreement. In the event that either party hereto brings suit
for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then each party shall pay its own court costs and attorneys’ fees
related thereto.

17. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

[Signatures Begin on Following Page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY: POWERVERDE, INC. By:  

/s/ George Konrad

  George Konrad, President EMPLOYEE:

/s/ Keith Johnson

Keith Johnson

 

12



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT

Please see attached.

 

13